******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                 IN RE HARMONY Q.*
                      (AC 39614)
                Sheldon, Keller and Prescott, Js.
      Argued February 3—officially released March 3, 2017**

   (Appeal from Superior Court, judicial district of
       Hartford, Juvenile Matters, Woods, J.)
  David J. Reich, assigned counsel, for the appellant
(respondent father).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, Gregory T. D’Auria, solicitor general, and Benja-
min Zivyon, assistant attorney general, for the
appellee (petitioner).
                          Opinion

   PER CURIAM. The respondent father, Carlos Q.,
appeals from the judgment of the trial court rendered
in favor of the petitioner, the Commissioner of Children
and Families, terminating his parental rights with
respect to his daughter, Harmony Q.1 On appeal, the
respondent claims that the court improperly concluded
that (1) he had failed to achieve a sufficient degree of
personal rehabilitation necessary to encourage a belief
that he could assume a responsible position in Harmo-
ny’s life within a reasonable period of time,2 and (2)
termination of his parental rights was in the best interest
of the child.3 We affirm the judgment of the trial court.
   The record reveals the following relevant facts, which
are uncontested or were found by the trial court. The
respondent is the father of five children, including Har-
mony. While living in Orlando, Florida, he married Myra
M., who gave birth to the respondent’s first two chil-
dren. In 2004, he ended the relationship with Myra and
moved to Hartford with the two children from that
marriage. The respondent met another woman and
fathered two more children. Those children have always
resided with their mother. In 2009, he sent the two
children who were residing with him back to Florida
to live with their mother. Since 2009, none of his chil-
dren has resided with him.
  In 2011, the respondent met Luz R. (mother), who
gave birth to their daughter, Harmony Q., on August
29, 2013. One month before Harmony’s birth, the
respondent was arrested in Massachusetts for the illegal
possession of a firearm. Prior to that incident, the
respondent had been arrested in Connecticut nine
times, between 2007 and 2013, on charges including
assault and possession of narcotics.
  Harmony resided with the mother until she was
arrested on November 7, 2013, and charged with the
sale of illegal drugs, possession of narcotics, possession
of drug paraphernalia, and risk of injury to a child.
The Department of Children and Families (department)
subsequently removed Harmony from the mother’s
home and placed her with her cousin, Juan N., and his
wife, Nilda N. The respondent was released on bond
that same month, after Harmony already had been
placed with her maternal relatives.4 In March, 2014,
Harmony was adjudicated neglected and committed to
the care and custody of the commissioner.
  The respondent subsequently was sentenced to two
years of incarceration, eighteen months mandatory, on
the illegal possession of a firearm charge. He began
serving that sentence on September 23, 2014. In the ten
months between when he was released on bond and
when he returned to serve his sentence, the respondent
was referred by the department for multiple services,
which he failed to complete.5 He also failed to attend
court-mandated parenting and individual counseling,
and was arrested for a tenth time in Connecticut in
connection with an unrelated incident.6
   The respondent, during those months, supported the
mother’s effort to reunify with Harmony. Nevertheless,
he personally visited Harmony only periodically.
Approximately one month before the respondent
returned to Massachusetts to serve his sentence on the
firearm charge, on August 24, 2014, Harmony’s commit-
ment was revoked and she was returned to the custody
of the mother under a period of nine months of protec-
tive supervision by the department. Harmony resided
with the mother for approximately four and one-half
months before being removed from her custody a sec-
ond time, because she was arrested again for selling
narcotics out of her apartment. The department again
placed Harmony with Juan N. and Nilda N. On January
16, 2015, Harmony was recommitted to the care and
custody of the commissioner.7 Thereafter, the depart-
ment brought Harmony to the prison for monthly super-
vised visits with the respondent. On May 12, 2015, the
commissioner filed a petition seeking the termination
of the respondent’s and the mother’s parental rights,
alleging the ground of failure to rehabilitate as to both
parents. The court approved, on November 10, 2015,
a permanency plan of termination of parental rights
and adoption.
   While in prison, the respondent participated in vari-
ous programs offered by the Department of Correction
in Massachusetts, which targeted parenting skills, finan-
cial wellness, and prevention relapses. The respon-
dent’s sentence ended on January 4, 2016, after which
he moved back to Connecticut and obtained gainful
employment and his own apartment. After his release,
he was required, by court-ordered specific steps, to
complete services with local providers. Not only did he
fail to complete any of those services, but the respon-
dent informed the assigned social worker, Ama Tandoh,
that he had ‘‘done enough’’ and did not believe that he
needed any additional services.
  The respondent was also offered weekly supervised
two hour visits with Harmony. Between January, 2016,
and March, 2016, the respondent failed to attend three
scheduled visits with Harmony, citing work scheduling
conflicts despite his knowledge that the visits could be
scheduled to accommodate his work schedule. Two
other visits were cancelled due to weather and a state
holiday. Despite the department’s offer to add time to
the regularly scheduled visits, the respondent failed to
stay at the visits for the scheduled two hours. In fact, he
would often leave after one hour, without explanation.
  On March 14, 2016, the trial on the commissioner’s
petition to terminate the respondent’s parental rights
was held. During that trial, the respondent presented
certificates that he had obtained while incarcerated,
as evidence of his completion of some of the offered
programs. Testimony from two department social work-
ers, including Tandoh, however, evidenced that the cer-
tificates indicated only attendance at the programs, not
that the respondent had internalized the programs’
lessons.
   Tandoh testified that she had spoken with the pro-
vider who ran the only program for which the respon-
dent had signed a release, and that that provider stated
that the respondent had participated in those groups.
Because the respondent failed to sign releases for the
other programs, however, she was unable to obtain the
same verification of participation.
   In regard to Harmony, Tandoh testified that she had
established a bond with her maternal relatives and con-
sidered them her parents, because she was only in the
care of her mother for three to four months out of the
two and one-half years of her life. Similarly, Juan N.
testified that he and his wife treated Harmony as their
own daughter, and that they would seek to adopt her
if the trial court granted the termination of parental
rights petition.
   On August 5, 2016, the trial court granted the petition
for the termination of the respondent’s parental rights,
finding that he had failed to rehabilitate within the
meaning of General Statutes § 17a-112 (j) (3) (B) (i),
and that he was unable or unwilling to benefit, within
a reasonable period of time, from the department’s rea-
sonable efforts to reunify Harmony with him. In particu-
lar, the court based its conclusion on the facts that the
respondent (1) had been incarcerated for illegal gun
possession when the child was born, (2) had been incar-
cerated throughout much of Harmony’s life, (3) had
refused to communicate and cooperate with the depart-
ment when it requested to visit his residence, (4) had
failed to complete a mental health screening and sub-
stance abuse evaluation, (5) had refused to take part
in an interactional one-on-one parenting program with
Harmony because he said he was going to prison and
therefore did not want to be reunified with her, (6) had
refused the department’s referrals for services after his
release from prison, and (7) had missed three scheduled
visits with Harmony without explanation. The court
further held that termination of the respondent’s paren-
tal rights was in Harmony’s best interest because it
found that there was no reasonable probability that the
respondent would be able to serve a meaningful role
in her life within a reasonable period of time, and that
Harmony was bonded to and stable with her foster
family. This appeal followed.
  On appeal, the respondent claims that the court
improperly found that he had failed to rehabilitate
within the meaning of § 17a-112 (j) (3) (B) (i), and
argues that he had indeed rehabilitated by participating
in a number of programs offered through the correc-
tional facility at which he was incarcerated. He also
claims that because he had rehabilitated, the court
improperly found that termination of his parental rights
was in the best interest of Harmony. The commissioner
responds that the respondent had not rehabilitated, and
that, accordingly, both of the respondent’s claims fail.
   ‘‘To prevail in a nonconsensual termination of paren-
tal rights, the commissioner must prove by clear and
convincing evidence that one of several grounds for
termination exists.’’ In re Michael R., 49 Conn. App.
510, 512, 714 A.2d 1279, cert. denied, 247 Conn. 919,
722 A.2d 807 (1998). The respondent in this case has
challenged the court’s finding that he failed to rehabili-
tate, within the meaning of § 17a-112 (j) (3) (B) (i). If
the trial court concludes that failure to rehabilitate has
been proved by the appropriate standard, it must still
determine if termination of the respondent’s parental
rights is in the best interests of the child. See In re
Sydnei V., 168 Conn. App. 538, 551, 147 A.3d 147, cert.
denied, 324 Conn. 903,      A.3d     (2016).
   ‘‘A conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth in
§ 17a-112 (j) (3) (B). Accordingly . . . the appropriate
standard of review is one of evidentiary sufficiency,
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court. . . . We
will not disturb the court’s subordinate factual findings
unless they are clearly erroneous.’’ (Citation omitted;
internal quotation marks omitted.) In re Leilah W., 166
Conn. App. 48, 68, 141 A.3d 1000 (2016).
   After a careful review of the record, we conclude
that the cumulative effect of the evidence, construed
in a manner most favorable to sustaining the judgment,
was sufficient to justify the court’s ultimate conclusion
that the respondent failed to achieve sufficient rehabili-
tation that would encourage the belief that, within a
reasonable time, he could assume a responsible posi-
tion in Harmony’s life.
  In addition, in the dispositional phase, we will reverse
the court’s determination of the best interest of the
child only if the court’s findings are clearly erroneous.
In re Paul M., 154 Conn. App. 488, 501–502, 107 A.3d
522 (2014). Similarly, we further conclude that the
respondent’s challenge to the court’s best interest deter-
mination is also without merit because the basis for
that claim is that he had rehabilitated. The court
addressed each of the findings mandated by § 17a-112
(k) in writing and we are persuaded that its determina-
tion was not clearly erroneous. See id., 508.
   The judgment is affirmed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** March 3, 2017, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     In the same proceeding, the court also terminated the parental rights of
Harmony’s mother, Luz R. She did not appeal from that judgment. We
therefore refer to Carlos Q. as the respondent throughout this opinion.
   2
     See General Statutes § 17a-112 (j) (3) (B) (i).
   3
     The respondent was represented by counsel throughout the underly-
ing proceedings.
   4
     The respondent was issued court-ordered specific steps on January 27,
2014, to facilitate the return of Harmony to his care. He failed to comply
with those steps.
   5
     One such program provided one-on-one parenting education. The respon-
dent informed the parent educator at the program that he was ‘‘planning
to go to prison, did not want to be reunified with his daughter and was
not planning to be a full-time parent to this child.’’ The respondent was
subsequently discharged from that program.
   6
     A nolle prosequi was entered as to that charge in August, 2014.
   7
     The respondent was issued court-ordered specific steps, a second time,
to facilitate the return of Harmony to his care. He failed to comply with
those steps.